SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

586
CA 13-00027
PRESENT: SCUDDER, P.J., SMITH, CENTRA, AND LINDLEY, JJ.


PATRICK GEORGE AND LINDA GEORGE,
PLAINTIFFS-APPELLANTS,

                     V                                            ORDER

REISDORF BROS., INC., DEFENDANT-RESPONDENT.


MAGAVERN MAGAVERN GRIMM LLP, BUFFALO (JAMES L. MAGAVERN OF COUNSEL),
FOR PLAINTIFFS-APPELLANTS.

DADD, NELSON & WILKINSON, ATTICA (JAMES M. WUJCIK OF COUNSEL), FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Wyoming County
(Michael F. Griffith, A.J.), entered August 27, 2012. The order
denied the motion of plaintiffs for partial summary judgment.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:   June 7, 2013                         Frances E. Cafarell
                                                Clerk of the Court